DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-51 are allowed.
The following is the reason for allowance of claim 21: providing a plurality of scribe streets arranged in rows and columns and having saw kerf lanes defined in a central portion and running parallel with the scribe streets; providing a plurality of probe pads each formed centered in the scribe streets and intersected by the saw kerf lanes, each probe pad further including: providing a lower level conductor layer having an outside border portion coextensive with the outside edge of the probe pad and an opening in a center portion; and providing an upper level conductor layer providing two portions of upper level conductor layer material on only two outer edges of the probe pad, the two portions aligned with, spaced from, and on opposite sides of the saw kerf lane.

The following is the reason for allowance of claim 32: providing a plurality of scribe streets arranged in rows and columns and having saw kerf lanes defined in a central portion and running parallel with the scribe streets; providing a plurality of probe pads each formed centered in the scribe streets and intersected by the saw kerf lanes, each probe pad further including: providing a plurality of lower level conductor layers each having an outside border portion coextensive with the outside edge of the probe pad and an opening in a center portion; and providing a plurality of upper level conductor layers each providing two portions of upper level conductor layer material on only two outer edges of the probe pad, the two portions aligned with, spaced from, and on opposite sides of the saw kerf lane.


providing a lower level conductor layer having an outside border portion coextensive with the outside edge of the probe pad and an opening in a center portion; and providing an upper level conductor layer providing portions of upper level conductor layer material on outer edges of the probe pad, the portions spaced from, and only on opposite sides of the saw kerf lane.

The following is the reason for allowance of claim 46, pertinent arts do not alone or in combination disclose: providing a plurality of scribe streets arranged in rows and columns and having saw kerf lanes defined in a central portion and running parallel with the scribe streets;
providing a plurality of probe pads each formed centered in the scribe streets and intersected by the saw kerf lanes, each probe pad further including: providing a plurality of lower level conductor layers each having an outside border portion coextensive with the outside edge of the probe pad and an opening in a center portion; and providing a plurality of upper level conductor layers each providing portions of upper level conductor layer material on outer edges of the probe pad, the portions spaced from, and only on opposite sides of the saw kerf lane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe (US Pub No. 20030047794), Lu et al (US Patent No. 8664540), Chen et al (US Patent No. 8237160), Yang et al (US Patent No. 8217394), Nakamura et al (US Pub No. 20150021733), Yoshizawa et al (US Pub No. 20130069206).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895